Title: To Thomas Jefferson from Robert R. Livingston, 20 December 1807
From: Livingston, Robert R.
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            ClerMont 20th. Xber 1807
                        
                        Knowing that you find leasure amidst the bustle of politicks to amuse yourself with less important, but more
                            pleasing studies, I have taken the liberty to send you the 3d Vol: of the proceedings of the society for agriculture &
                            useful arts in this State. The first parts, I beleive I have had the honor to send you some years ago, if not, be so
                            obliging as to let me know, & they shall be forwarded. The Society has languished during my absence, & indeed it is
                            difficult to get farmers to commit their observations to paper, or indeed, of late, to attend to any thing but party
                            politicks. Yet I hope you may find some things that are original & useful in this little work, that may afford you half
                            an hours amusement.
                        I am happy to find that the legislature of New Jersey have renewed a request which the general voice of the
                            sound part of our country had long since uttered, & which, I trust, you will think yourself in some sort bound to comply
                            with. I saw, in my first arrival the divisions that were created by the idea of your refusing to stand another election,
                            & I took the liberty to press upon your friends at Washington the necessity of resisting any wish you might have formed
                            on that subject.
                        The evils of a division in the present critical state of our country become more & more serious, & the
                            rather, as the probability is, that you will not be succeeded by the only man amongst candidates I have heard mentioned,
                            who is competent to support the interests & honor of government. Besides Sir, if (as the country ardently wishes,) peace
                            is to be preserved, should not you, to whose exertions we have hitherto been indebted for it have the honor of having
                            maintained it? If war, can you with draw when you are satisfied that you alone possess the general confidence of those who
                            must support its burdens? After having added a new world on the south to our dominions by your pen, will it not be
                            flattering to your feelings to acquire another on the north by your sword? Why should you leave to your successor a
                            conquest so easy & so honorable?
                        I have the honor to be with the most respectful attatchment Dear Sir Your most Obedient Humble servant
                        
                            Robt R Livingston
                            
                        
                    